727 So. 2d 1139 (1999)
Pamela ADAMS, Appellant,
v.
WELLINGTON REGIONAL MEDICAL CENTER, INC., Appellee.
No. 98-0993.
District Court of Appeal of Florida, Fourth District.
March 17, 1999.
*1140 Isidro M. Garcia of Garcia, Elkins & Carbonell, P.A., West Palm Beach, for appellant.
Nancy W. Gregoire, Jay Cohen and Matthew Klein of Bunnell, Woulfe, Kirschbaum, Keller, Cohen & McIntyre, P.A., Fort Lauderdale, for appellee.
SHAHOOD, J.
We affirm the trial court's dismissal of appellant's complaint under the Florida Civil Rights Act with prejudice. See Milano v. Moldmaster, Inc., 703 So. 2d 1093 (Fla. 4th DCA 1997). As in Joshua v. City of Gainesville, No. 98-893, ___ So.2d ___, 1999 WL 71523 (Fla. 1st DCA Feb.17, 1999), we certify the following question as one of great public importance:
DOES THE SECTION 760.11(5), FLORIDA STATUTES (1995), ONE-YEAR STATUTE OF LIMITATIONS FOR FILING CIVIL ACTIONS "AFTER THE DATE OF DETERMINATION OF REASONABLE CAUSE BY THE COMMISSION" APPLY ALSO UPON THE COMMISSION'S FAILURE TO MAKE ANY DETERMINATION AS TO "REASONABLE CAUSE" WITHIN 180 DAYS AS CONTEMPLATED IN SECTION 760.11(8), FLORIDA STATUTES (1995), SO THAT AN ACTION FILED BEYOND THE ONE-YEAR PERIOD IS TIME-BARRED?
AFFIRMED.
POLEN, J., and OWEN, WILLIAM C., Jr., Senior Judge, concur.